Citation Nr: 0304785	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than November 26, 
1997 for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1979 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board previously issued a decision in this appeal in May 
2001, in which it denied an earlier effective date for the 
TDIU award.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to 
VA's motion, in a January 2002 Order, the Court vacated the 
Board decision and remanded the matter to the Board for 
consideration of the issues addressed in the motion.  By 
letter to the veteran's representative dated in July 2002, 
the Board advised the parties that there was additional time 
in which to supplement the record before the Board 
readjudicated the appeal.  In February 2003, the Board 
received a submission from the veteran's representative, 
which has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received correspondence from the veteran in 
December 1989 that may be construed as an informal claim for 
TDIU.  This claim was never adjudicated by the RO or decided 
by the Board.  

3.  Entitlement to TDIU is factually ascertainable as of June 
5, 1989.  


CONCLUSION OF LAW

The criteria for an effective date of June 5, 1989 for the 
award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.16 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to proceed with the appeal.  That is, by way of 
the January 2000 rating decision and April 2000 statement of 
the case, the RO provided the veteran and his representative 
with the applicable law and regulations and generally gave 
notice as to the evidence needed to substantiate his claim.  
With respect to additional notice or assistance requirements 
of the VCAA, the Board finds, based on the following 
discussion, that any deficiencies in notice and assistance do 
not result in prejudice to the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2002).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  If a veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), an extra-schedular rating is for consideration 
where the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

The Board is required to address the issue of entitlement to 
a total disability rating based on individual unemployability 
(TDIU rating) under 38 C.F.R. § 4.16(b) only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence that the appellant may be 
unable to secure or follow a substantially gainful occupation 
due to his or her service-connected disability.  VAOPGCPREC 
6-96.  When the issue of entitlement to a TDIU rating for a 
particular service-connected disability or disabilities is 
raised in connection with a claim for an increased rating for 
such disability or disabilities, the Board has jurisdiction 
to consider the issue. Id. 

In this case, service connection is established for right 
foot paresthesias with postoperative Morton's neuroma.  From 
1986 to 1989, he had multiple surgeries on the right foot 
with resulting temporary total disability ratings for 
convalescence pursuant to 38 C.F.R. § 4.30.  The service-
connected right foot disability rating history is as follows: 
10 percent from January 25, 1983; 100 percent from March 18, 
1996 (Paragraph 30); 10 percent from May 1, 1986; 100 percent 
from December 10, 1986 (Paragraph 30); 10 percent from 
February 1, 1987; 100 percent from December 29, 1988 
(Paragraph 30); 10 percent from March 1, 1989; 100 percent 
from September 5, 1989 (Paragraph 30); and 20 percent from 
November 1, 1989.  

The veteran has several other service-connected disabilities: 
postoperative right knee chondromalacia, rated at zero 
percent from May 11, 1987 and at 30 percent from June 30, 
1992; limitation of motion of the right knee with post-
traumatic arthritis, rated at 10 percent from June 30, 1992; 
left knee chondromalacia, rated at zero percent from May 11, 
1987 and at 10 percent from February 2, 1998; and right great 
toe fracture and left cheek scar, each rated at zero percent.  

The veteran's combined service-connected disability rating is 
10 percent from January 25, 1983; 20 percent from November 1, 
1989; 50 percent from June 30, 1992; and 60 percent from 
February 2, 1998.  See 38 C.F.R. §§ 4.25 (combined ratings 
table), 4.26 (bilateral factor).  Therefore, the percentage 
criteria for TDIU set forth in 38 C.F.R. § 4.16(a) are not 
met at any time before February 2, 1998.  TDIU is currently 
in effect from November 26, 1997, the date of receipt of his 
formal claim for TDIU, based on extra-schedular consideration 
pursuant to 38 C.F.R. 
§ 4.16(b).  There is no other formal TDIU claim of record.  
The Board must now determine whether there is any earlier 
informal claim for TDIU, and if so, whether entitlement arose 
on an extra-schedular basis prior to November 26, 1997.     

Throughout all of 1989, the veteran pursued claims for 
temporary total disability ratings for convalescence and 
extensions of convalescent time under 38 C.F.R. 
§ 4.30 for surgeries in December 1988 and September 1989.  
However, evidence of record from that time is unclear as to 
the exact nature and status of his employment.  For example, 
VA outpatient records dated in May 1989 stated that the 
veteran was working at the U.S. Postal Service but was on 
light duty and losing hours.  The form completed by the 
veteran for his August 1989 VA examination indicated that he 
was still working at the U.S. Postal Service.  However, he 
later related to the examiner that he had not worked since 
May 1989.  Similarly, the report of the September 1989 VA 
hospitalization indicated that the veteran had been unable to 
work for approximately the last four months.  

However, the veteran affirmatively states in correspondence 
received in December 1989 that he had lost his job due to 
problems related to his service-connected right foot 
disability.  He also argues that he is entitled to an 
increased disability rating for the right foot.  This 
statement is the first evidence definitively alleging 
unemployability due to service-connected disability, as 
opposed to temporary inability to work due to surgery.  The 
Board construes this December 1989 statement as an informal 
claim for TDIU.  38 C.F.R. §§ 3.1(p), 3.155(a).  See 
VAOPGCPREC 6-96.

The Board notes that review of the claims folder reveals a 
lengthy history of disability claims involving the right 
foot.  The RO granted service connection for right foot 
paresthesias at 10 percent disability in a September 1983 
rating decision.  The veteran sought an increased rating in a 
September 1985 claim.  The RO denied that claim in a November 
1985 rating action, which the veteran did not appeal.  In its 
December 1988 rating decision, the RO effectuated the Board's 
October 1988 grant of service connection for Morton's neuroma 
of the right foot and evaluated the disability in conjunction 
with the right foot paresthesias, continuing the 10 percent 
rating.  The veteran perfected an appeal from that rating 
decision.  The Board's October 1991 decision awarded an 
increase to 20 percent for the right foot disability, which 
the RO made effective to November 1, 1989 in its November 
1991 rating decision.  The veteran did not appeal the Board 
decision or the subsequent rating decision, such that these 
decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103, 20.1104.  

However, neither the RO's rating actions nor the Board 
decision addressed extra-schedular considerations for 
evaluating the right foot disability or entitlement to TDIU.  
See 38 C.F.R. § 3.321(b)(1) (an extra-schedular rating may be 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization).  Therefore, because the current appeal 
concerns when the veteran became entitled to TDIU, these 
decisions do not act as a bar to an earlier effective date 
for the award.  See generally Brown v. West, 203 F.3d 1378 
(Fed. Cir. 2000).       

The remaining determination is when entitlement to TDIU is 
factually ascertainable.  An effective date of up to one year 
before receipt of the December 1989 statement may be awarded 
if entitlement to TDIU is ascertainable within that time.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As 
discussed above, the evidence of record in 1989 is unclear as 
to whether the veteran was temporarily unable to work due to 
convalescence from surgery or was actually unemployable for 
purposes of awarding TDIU.  However, a June 1994 Decision 
from the Social Security Administration found that the 
veteran was considered disabled for disability benefits 
purposes due solely to his right foot disability as of June 
5, 1989, the date he last engaged in substantial gainful 
employment.  The Board finds this information to be generally 
consistent with the evidence of record.  Thus, entitlement to 
TDIU is factually ascertainable as of June 5, 1989.  Because 
the December 1989 informal claim for TDIU was received within 
one year from the date entitlement to TDIU is factually 
ascertainable, an effective date of June 5, 1989 for the 
award of TDIU is granted. Id.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of June 5, 1989 for the 
award of TDIU is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

